In an action by an owner of a “ theater restaurant” for a judgment declaring that defendants, individually and as representatives of a labor union, have violated the provisions of section 340 of the General Business Law (dealing with restraint of trade), for an injunction, and money damages, plaintiff appeals from an order denying his motion for an injunction pendente lite. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Adel, Wenzel, MacCrate and Beldoek, JJ., concur.